DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-11, 13 and 15-20; renumbered as claims 1-18 are allowed in view of applicant’s argument.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the claimed features, a display panel to display a plurality of first Sub-images and a plurality of second sub-images respectively in the plurality of display sub-regions, the plurality of first sub-images and the plurality of second sub-images being displayed in a first time sequential order so that a respective one of the plurality of first sub-images and a respective one of the plurality of second sub-images displayed in a same one of the plurality of display sub-regions are displayed at different time points; and a main lens between the display panel and the view zone to focus each of the plurality of first and second sub-images to a first and second view point, thereby displaying a three-dimensional image, the first view point and the second view point being within a same view zone corresponding to a single eye of a user, along with all other limitations as specifies in independent claim 1 and similarly claim 16 (renumbered as 14).
	 Claims 2-11, 13 (renumbered as 12), 15 (renumbered as 13) and 17-20 (renumbered as 15-18) are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482